Citation Nr: 1738492	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  11-20 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

Entitlement to a rating in excess of 30 percent for hypertensive heart disease.

Entitlement to a rating in excess of 10 percent for hypertensive vascular disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1981.

This matter comes before the Board of Veterans' Appeals on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The case was subsequently transferred to the RO in Detroit, Michigan, which retains jurisdiction. 

The Veteran testified before a Decision Review Officer at the RO in June 2010 and before the undersigned in a videoconference hearing in September 2012.

In February 2014, the Board remanded this appeal for further development. 

In September 2016, the Board granted an entitlement to an increased rating of 10 percent for hypertension with cardiomegaly on the basis of hypertensive vascular disease and remanded the issue of entitlement to a rating in excess of 10 percent to afford the Veteran additional examinations.  

In March 2017, the RO granted a 30 percent rating for cardiomegaly hypertension with heart disease; effective December 6, 2016. 

The appeal has now been returned to the Board for appellate disposition.


FINDINGS OF FACT

1. The Veteran has an ejection fraction of 60 percent; no congestive heart failure; normal left ventricular function; and has no cardiac related symptoms with exercise.

2. The Veteran's systolic blood pressure readings have been predominantly less than 200 and diastolic blood pressure has been predominantly less than 110.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent disabling for hypertensive heart disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.16, 4.104, Diagnostic Codes 7007 (2016).

2.  The criteria for a rating in excess of 10 percent for hypertensive vascular disease are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.16, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria and Analysis

The rating schedule provides separate ratings for hypertensive heart disease under 38 C.F.R. § 4.104, Diagnostic Code 7007; and for hypertensive vascular disease under 38 C.F.R. § 4.104, Diagnostic Codes 7101.

Diagnostic Code 7007 pertaining to hypertensive heart disease and provides for a 30 percent rating where a workload greater than 5 METs (metabolic equivalents) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram (EKG), echocardiogram (echo) or X-ray.  38 C.F.R. § 4.104, DC 7007 (2016). 

A 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year or workload that is greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness or syncope; or when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

A 100 percent rating is assigned where there is chronic congestive heart failure, or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id. 

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

DC 7101, covering hypertension, provides for a 10 percent rating where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104 (2016)

On the Veteran's initial post-service VA examination in February 1982, an X-ray study was interpreted as showing mild cardiomegaly.  Between that time and December 2016, diagnostic studies and examinations had all been negative for current heart disease other than a heart murmur; and the Veteran denied any symptomatology.

The Veteran was afforded a VA examination in December 2016 in relation to her hypertension with heart disease.  During the examination, the examiner noted that the Veteran did not have a history of hypertension and that her treatment plan included taking Metoprolol, Lisinopril, and amlodipine.  The following blood pressure readings were recorded: 154/90, 155/92, and 132/75 the average blood pressure reading was recorded as 147/85.  The cardiac exam revealed a regular rate and rhythm.  There was no murmur, rub or gallop.  

The Veteran participated in an EKG in connection with the examination that showed a dilated right ventricle with normal valves and that the left ventricular was normal.  There was a left ventricle ejection fraction of 60 percent.  The examiner indicated that there was cardiac dilation.  The physician stated that this was of unknown physiologic significance.  Cardiac dilation is a condition where the size of the heart cavity becomes enlarged and stretched, thinning out the heart muscle (myocardium).  Causes of this enlargement include heart muscle inflammation, prior heart attack, and long term alcohol abuse.  Cardiothoracic Surgery, University of Southern California Keck School of Medicine, Patient's Guide, Glossary of Terms, Cardiac Dilation; accessed at www.cts.usc.edu/zglossary-cardiacdilation.html.   

The examiner concluded that a stress test was not necessary, as there was no clinical indication that one was needed and the Veteran reported no physical limitations due to cardiac symptoms.  In conducting the interview-based MET's test the, the examiner noted, "[T]he Veteran has no cardiac related symptoms with exercise... her limitations are due to her back and neck conditions."  The Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity.  She specifically denied dyspnea, fatigue, angina, dizziness or syncope with any level of physical activity. 

Additionally, the examiner determined that there was no evidence of infectious cardiac conditions, heart valve conditions, congestive heart failure, myocardial infarction, or cardiac arrhythmia upon examination.  Actually, the examiner concluded that there was no evidence that the Veteran has a primary disease of the heart.  After examining the Veteran, reviewing the results of diagnostic testing, and considering the claims folder in detail, the examiner indicated that it was his opinion that the Veteran's claimed hypertension with heart condition does not impact her ability to work. 

As noted in the Board's previous decision, the Veteran has a history of diastolic reading predominantly 100 and need for continuous medication.  VA and private medical records have not shown systolic or diastolic reading that approximate the levels needed for a rating for hypertensive vascular disease that approximate the levels needed for a rating in excess of 10 percent under Diagnostic Code 7101.  At the VA examination in December 2016, three measurements of blood pressure showed systolic readings ranging from 132 to 154 and diastolic readings ranging from 75 to 92.  Although the Veteran pointed out at her 2012 hearing that her diastolic reading have been as high as 110 and systolic readings as highe as 160; the reported readings have predominantly well below those levels.  The evidence is against a rating in excess of 10 percent under Diagnostic Code 7101

The evidence does not show that the Veteran's hypertension with heart disease has been manifested by congestive heart failure, left ventricular dysfunction with an ejection fraction of 30 to 50 percent, or a workload of 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope.  Although the December 2016 examiner did not provide a specific METs level, it is clear that the examiner found no restrictions on the interview based METs estimate and the Veteran has reported no restrictions; hence there is no indication that the Veteran has a restriction in METs that could serve as the basis for a higher rating.

Indeed, the Board observes that December 2016 VA medical examination report indicate that the Veteran has no heart complications from her hypertension, and it had no impact on her ability to work.  Given this evidence, the Board can find no basis upon which to conclude that the criteria for a rating in excess of 30 percent under Diagnostic Code 7007 have been met.  

For the foregoing reasons, the Board finds no basis upon which to assign a rating greater than the currently assigned 30 percent for the Veteran's service connected hypertension with heart disease at any point during this appeal period.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claim for an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





ORDER

Entitlement to a rating in excess of 30 percent for hypertension with heart disease is denied.

Entitlement to a rating in excess of 10 for hypertensive vascular disease is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


